 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VERNELL WATTS,                                    No. 2:19-CV-0715-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    J. ABERNATHY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (ECF No. 26) for a 90-day

19   extension of time to file a first amended complaint. Good cause appearing therefor, plaintiff’s

20   motion is granted in part without prejudice to seeking additional extensions of time as

21   appropriate. Plaintiff shall file a first amended complaint within 30 days of the date of this order.

22                  IT IS SO ORDERED.

23

24

25   Dated: October 3, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
